



EXHIBIT 10.9






MASTER ASSIGNMENT AND ASSUMPTION


This Master Assignment and Assumption (the “Assignment and Assumption”) is dated
as of March 13, 2018 and is entered into by and between each Assignor identified
in item 1 below (each, an “Assignor”) and the Assignee identified in item 2
below (the “Assignee”). It is understood and agreed that the rights and
obligations of the Assignors hereunder are several and not joint. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full. Notwithstanding anything to the
contrary in this Assignment and Assumption, the Assignee reserves the right to
designate one or more alternative purchasers which may, on the Effective Date
(as defined below), purchase any or all of the Assigned Interest pursuant to the
terms set forth herein; provided, however, that any such alternative purchaser
must execute a joinder to this Assignment and Assumption as an assignee
hereunder and satisfy the standard know your customer requirements of the
Lenders (and the assignment to such alternative purchaser must not otherwise
violate applicable law) and the Assignee shall remain obligated to ensure that
all of the Assigned Interest is purchased on the Effective Date.


For an agreed consideration and as set forth in Schedule 1 attached hereto and
pursuant to the wiring instructions set forth therein, each Assignor shall
irrevocably sell and assign to the Assignee, and the Assignee shall irrevocably
purchase and assume from the respective Assignors, subject to and in accordance
with the Standard Terms and Conditions and the Credit Agreement, as of March 15,
2018 (the “Effective Date”) as contemplated below (i) all of the respective
Assignors’ rights and obligations in their respective capacities as Lenders
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
respective Assignors under the respective facilities identified below
(including, without limitation, any Letters of Credit, guarantees and Swingline
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the respective Assignors (in their respective capacities as Lenders)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by any Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as an “Assigned Interest”). Each such sale and assignment is
without recourse to any Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by any Assignor.
On or before 3:00 p.m. (eastern standard time) on the Effective Date, the
Assignee shall deliver the amounts set forth in Schedule 1 to the Assignors in
immediately available funds pursuant to the wiring instructions set forth in
Schedule 1 (which amounts are calculated to include principal and all interest
accrued through the Effective Date on such principal; it being agreed between
each Assignor and the Assignee that should the Borrower make any payments with
respect to the Assigned Interest or receive any additional Revolving Loans prior
to the Effective Date, the amounts set forth on Schedule 1 shall be adjusted
accordingly). If an Assignor received any originally executed promissory notes
on account of the Assigned Interests, then on the Effective Date, such Assignor





--------------------------------------------------------------------------------





shall either: (a) deliver its originally executed promissory notes to the
Assignee for cancellation and replacement after the Effective Date; or (b) in
the event that such Assignor cannot locate any such promissory note, it will
execute and deliver an Affidavit of Lost Note in the form attached hereto as
Exhibit A. For the avoidance of doubt, the Lenders’ rights under the Credit
Agreement and other Loan Documents shall not be assigned to the Assignee until
the amounts set forth on Schedule 1 have been paid by the Assignee to the
Lenders and the Borrower shall have satisfied the requirements of clauses (a)
and (b) of paragraph 8.


1. Assignors:            Wells Fargo Bank, National Association
Bank of America, N.A.
Citizens Bank, N.A.
Regions Bank
Cooperatieve Rabobank U.A., New York Branch
Fifth Third Bank


2. Assignee:            Cannae Holdings, LLC


3. Borrower:            ABRH, LLC, a Delaware limited liability company


4. Administrative Agent:    Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement.


5. Credit Agreement:        Credit Agreement dated as of August 19, 2014, as
amended, modified, extended, restated, replaced or supplemented from time to
time, among the Borrower, the other Credit Parties from time to time party
thereto, the lenders and other financial institutions from time to time party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent.







--------------------------------------------------------------------------------





6. Assigned Interests:    
a)
Revolving Credit



Assignors
Assignees
Facility Assigned
Aggregate Amount of Commitment/
Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/
Loans
Wells Fargo Bank, National Association
Cannae Holdings, LLC
Revolving Credit
$60,000,000.00
$11,428,571.43
19.047619050%
Bank of America, N.A.
Cannae Holdings, LLC
Revolving Credit
$60,000,000.00
$11,428,571.43
19.047619050%
Citizens Bank, N.A.
Cannae Holdings, LLC
Revolving Credit
$60,000,000.00
$10,000,000.00
16.666666667%
Regions Bank
Cannae Holdings, LLC
Revolving Credit
$60,000,000.00
$10,000,000.00
16.666666667%
Cooperatieve Rabobank U.A., New York Branch
Cannae Holdings, LLC
Revolving Credit
$60,000,000.00
$10,000,000.00
16.666666667%
Fifth Third Bank
Cannae Holdings, LLC
Revolving Credit
$60,000,000.00
$7,142,857.14
11.904761900%
TOTAL
 
 
 
$60,000,000.00
100%



b)
Term Loans



Assignors
Assignees
Facility Assigned
Aggregate Amount of Commitment/
Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/
Loans
Wells Fargo Bank, National Association
Cannae Holdings, LLC
Term Loan
$110,000,000.00
$20,952,380.95
19.047619048%
Bank of America, N.A.
Cannae Holdings, LLC
Term Loan
$110,000,000.00
$20,952,380.95
19.047619048%
Citizens Bank, N.A.
Cannae Holdings, LLC
Term Loan
$110,000,000.00
$18,333,333.33
16.666666667%
Regions Bank
Cannae Holdings, LLC
Term Loan
$110,000,000.00
$18,333,333.33
16.666666667%
Cooperatieve Rabobank U.A., New York Branch
Cannae Holdings, LLC
Term Loan
$110,000,000.00
$18,333,333.33
16.666666667%
Fifth Third Bank
Cannae Holdings, LLC
Term Loan
$110,000,000.00
$13,095,238.11
11.904761918%
TOTAL
 
 
 
$110,000,000.00
100%



7.    The parties hereto agree that: (a) the assignment fee set forth in Section
12.9(b)(iv) is hereby waived; and (b) the Assignee shall be deemed to be an
Eligible Assignee.





--------------------------------------------------------------------------------







8.    Prior to the Effective Date, the Assignee intends to cause the Borrower to
replace all outstanding Letters of Credit and return all Letters of Credit to
the Issuing Lender for cancellation. The Assignee shall ensure that prior to the
Effective Date the Borrower shall have: (a) in the event that any Letters of
Credit remain outstanding on the Effective Date, Cash Collateralized all
outstanding Letters of Credit by delivering to the Issuing Lender cash in the
amount of $11,570,208 (the “Cash Collateral”), which amount shall serve as
security for any fees, costs, charges, expenses or other losses or liabilities
that are incurred by Wells Fargo Bank, National Association (“WFB”) in
connection with the outstanding Letters of Credit (the “Losses”), provided,
however, that (i) if less than all of the currently outstanding Letters of
Credit remain outstanding on the Effective Date, the Cash Collateral amount
required to be posted shall be reduced to equal 105% of the then current face
amount of such remaining outstanding Letters of Credit and (ii) in lieu of
posting Cash Collateral with respect to any one or more of the Letters of Credit
that remain outstanding on the Effective Date, the Borrower may cause any
financial institution reasonably acceptable to WFB (it being agreed that City
National Bank is acceptable) to deliver a backup letter of credit (in a form
reasonably acceptable to WFB) to WFB as beneficiary in the amount of the Cash
Collateral that otherwise would have been required to be posted with respect to
such remaining outstanding Letter of Credit; and (b) reimbursed the
Administrative Agent for all outstanding fees and costs (including, without
limitation, the outstanding fees and costs of counsel to the Administrative
Agent and any Assigning Lender) associated with the Credit Parties or this
Assignment and Assumption to the extent that invoices for such fees and costs
have been delivered to Borrower prior to the Effective Date. Within ten (10)
Business Days following the termination of any undrawn Letter of Credit, the
Cash Collateral (or backup letter of credit, as applicable) for such Letter of
Credit (after deducting any Losses associated with the Letter of Credit) shall
be returned to the Borrower; provided, however, that at all times Wells Fargo
Bank, National Association shall be permitted to retain Cash Collateral (and
backup letters of credit, as applicable) in an amount equal to 105% of the face
amount of all outstanding Letters of Credit. The transactions contemplated by
that certain Agency Succession Agreement dated as of the date hereof by and
between the Administrative Agent and Cannae Holdings, LLC shall be deemed to
occur simultaneously with the Effective Date.


9.    On and after the Effective Date: (a) the Assignee shall assume the
obligations of the L/C Participants, and the Assignors shall have no further
obligations as L/C Participants; and (b) Wells Fargo Bank, National Association
shall resign as Issuing Lender and shall not issue or renew any Letters of
Credit.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------





Signature Page to Master Assignment and Assumption


The terms set forth in this Master Assignment and Assumption are hereby agreed
to:


ASSIGNORS:


WELLS FARGO BANK, NATIONAL ASSOCIATION




By: /s/ Reginald T. Dawson                    
Name: Reginald T. Dawson
Title: Senior Vice President




BANK OF AMERICA, N.A.




By: /s/ Heather Strickland                    
Name: Heather Strickland
Title: Senior Vice President




CITIZENS BANK, N.A.




By: /s/ John F. Kendrick                    
Name: John F. Kendrick
Title: Vice President




REGIONS BANK




By: /s/ Margaret Renou                
Name: Margaret Renou
Title: Senior Vice President




COOPERATIEVE RABOBANK U.A., NEW YORK BRANCH




By: /s/John S. Yusi III                        
Name: John S. Yusi III
Title: Executive Director


By: /s/Salvatore Esposito                    
Name: Salvatore Esposito
Title: Managing Director





--------------------------------------------------------------------------------









FIFTH THIRD BANK




By: /s/Joseph R. Yeazell                
Name: Joseph R. Yeazell
Title: Vice President




ASSIGNEE:


CANNAE HOLDINGS, LLC




By: /s/Richard L. Cox                    
Name: Richard L. Cox
Title: Managing Director and Chief Financial Officer







--------------------------------------------------------------------------------





Consented to and Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By: /s/Reginald. T. Dawson                
Name: Reginald T. Dawson
Title: Senior Vice President




Consented to:


ABRH, LLC


By: /s/ W. Craig Barber                
Name: W. Craig Barber
Title: President









--------------------------------------------------------------------------------





ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION




1.    Representations and Warranties.


1.1    Assignors. Each Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the relevant Assigned Interest, (ii) such Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (iv) it is not a Defaulting Lender; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements set forth in the definition of Eligible Assignee and in
subsections 12.9(b)(v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 12.9(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the relevant Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase such Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase such Assigned Interest, and (vii) if
it is a Foreign Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, any
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of each Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee regardless of
whether such amounts have accrued prior to or after the Effective Date.







--------------------------------------------------------------------------------





3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a “signature” of this Assignment and Assumption by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.





--------------------------------------------------------------------------------





AFFIDAVIT OF LOST NOTE


The undersigned is the sole owner of the [_________ Note] dated [August 19,
2014] issued by ABRH, LLC, a Delaware limited liability company (the “Company”),
in favor of the undersigned in the original principal amount of $[____________]
(the “Note”) pursuant to that certain Credit Agreement dated as of August 19,
2014 among Fidelity Newport Holdings, LLC, the Company, as borrower, the lenders
referred to therein and Wells Fargo Bank, National Association, as
administrative agent, swingline lender and issuing lender, as amended (the
“Credit Agreement”). A copy of the Note is attached to this Affidavit as Exhibit
A. The undersigned hereby represents and warrants that it has never endorsed,
delivered, transferred, assigned or otherwise disposed of the Note in any manner
that would give any other person any interest therein, except with respect to
the assignment to the New Holder; that it has searched diligently for the Note,
but has been unable to locate it; and that the Note has been lost, destroyed or
stolen.


The undersigned agrees to indemnify, defend and save harmless the Company from
any and all claims, loss or damage whatsoever arising out of, or related in any
manner to, the representations made by the undersigned hereunder. The
undersigned agrees that in the event the undersigned locates the Note, it shall
promptly deliver the Note to Nelson, Mullins, Riley & Scarborough, LLP
(Attention: Francis C. Pray, Jr.), at 301 South College Street, 23rd Floor,
Charlotte, NC 28202.


    The undersigned acknowledges and agrees that all of the obligations owed to
the undersigned evidenced by the Note, the Credit Agreement and all other Loan
Documents (as defined in the Credit Agreement) have been assigned to Cannae
Holdings, LLC (the “New Holder”), on this date pursuant to a separate Master
Assignment and Assumption Agreement of even date herewith and that, in reliance
on the making of this Affidavit, the Company is issuing a replacement note for
the Note to the New Holder.
    


[Signature appears on following page]





--------------------------------------------------------------------------------





Dated: ______________


[NAME]




By:                            
Name:
Title:
       


STATE OF _______________
COUNTY OF     ____________




This ________ day of _______________, personally came before me
___________________________________, who, being by me duly sworn, says that he
[she] is the ________ of _______________________, and that said writing was
signed by him [her], on behalf of said entity, by its authority duly given. And
the undersigned acknowledged the said writing to be the act and deed of said
entity.


_______________________________    
Notary Public




_______________________________    
Notary’s printed or typed name


My commission expires:


____________________


[NOTARIAL SEAL]







--------------------------------------------------------------------------------





Exhibit A


A copy of the Note follows this page.









--------------------------------------------------------------------------------





SCHEDULE 1
ASSIGNMENT INSTRUCTIONS


Lender
Total Payment Amount
Wiring Instructions
Wells Fargo Bank, National Association
$23,608,613.58
Wells Fargo Bank, N.A.
Charlotte, NC USA
ABA/ Routing Number: XXXXXX
Account Number: XXXXXXXX
Ref: ABRH LLC
Attn: Financial Cash Controls
Bank of America, N.A.
$23,605,705.67
Bank of America, N.A.
ABA/Routing Number: XXXXXX
Account Number: XXXXXXXX
Reference: ABRH LLC
Attention: Wire clearing Acct for Synd Loans - LIQ
Citizens Bank, N.A.
$20,654,992.43
Citizens Bank
One Citizens Drive
Riverside, RI 02915
ABA/Routing Number: XXXXXXXX
Account Number: XXXXXXXX
Reference: ABRH LLC 880-1013363082
Attention: Jay Kendrick
Cooperatieve Rabobank U.A., New York Branch
$20,654,992.43
J.P.Morgan Chase
New York
ABA/Routing Number: XXXXX
Account Number: XXXXX
Reference: Rabobank New York






--------------------------------------------------------------------------------





Regions Bank
$20,654,992.43
Regions Bank
Birmingham, AL
ABA/Routing Number: XXXXXX
Account Name: Commercial Loan Services
Account No.: XXXXXXXXXX
Reference: ABRH LLC
Attention: Florence Bullock
Fifth Third Bank
$14,753,566.03
Fifth Third Bank - Loan Sale
Fifth Third Bank, Cincinnati, Ohio
ABA/Routing Number: XXXXXXX
Account Number: XXXXXXXX
Attention: Wendi Merritt
Loan Sale #: 0906102850














